IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40673
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JUAN CARLOS HERNANDEZ-LOPEZ, also
known as Juan Hernandez, also known
as Carlos Hernandez-Lopez,

                                      Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-01-CR-27-a
                       - - - - - - - - - -
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan

Carlos Hernandez-Lopez (Hernandez) has moved for leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Hernandez was sent a copy of

counsel’s motion and brief but has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.    Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40673
                               -2-

responsibilities herein, and the appeal is DISMISSED.   See 5TH

CIR. R. 42.2.